Citation Nr: 1718365	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-15 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction now lies with the Winston-Salem, North Carolina RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating in excess of 70 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was last examined for his PTSD in February 2013.  While the mere passage of time is not a basis for requiring a new examination, the Veteran and his representative have submitted evidence indicating that the Veteran's PTSD has worsened.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see e.g., March 2016 VA Form 9; March 2016 VA Medical Treatment Note.  Significantly, the Veteran stated that his anxiety has worsened.  See December 2014 Notice of Disagreement.  More recently, a VA physician reported in March 2016 that the Veteran was experiencing a "flare up" of PTSD symptoms.  Both of these statements indicate a worsening of the disability.  Therefore, the Board also finds that a remand is necessary to assess the current severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of a veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination-particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Furthermore, in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), and the remand of the claim for a higher rating for PTSD, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Therefore, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  

2.  After completing the requested development, arrange for the Veteran to undergo a VA examination to evaluate the nature and severity of his PTSD.  A copy of this remand and all relevant medical records should be made available to the examiner. The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  

In assessing the current nature and severity of the Veteran's PTSD, the examiner is asked to address the extent to which the functional impairment caused by the Veteran's PTSD alone impairs his ability to meet the demands of a job, whether sedentary or physical, and the timeframe in which such impairment arose.  All opinions and conclusions reached by the examiner should be thoroughly explained.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case
 must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




